COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Glenn Beckendorff, in his Official Capacity as Waller County Judge,
                          et. al. v. City of Hempstead, Texas, Citizens Against the Landfill in
                          Hempstead, and Waller County

Appellate case number:    01-15-00523-CV

Trial court case number: 13-03-21872

Trial court:              506th District Court of Waller County

        Appellees have filed a motion requesting that the Court extend the deadline for filing
their responsive briefs until 30 days after the Court either rules on the pending motions to
dismiss or notifies the parties that it intends to carry the motions. The motion is granted. Until
further notice from this Court, appellees need not file their responsive briefs pending a ruling on
the motion to dismiss.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: October 3, 2015